Name: 82/93/EEC: Commission Decision of 15 January 1982 amending Decision 80/1238/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in the United States of America (Only the French, German, Danish, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-02-13

 Avis juridique important|31982D009382/93/EEC: Commission Decision of 15 January 1982 amending Decision 80/1238/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in the United States of America (Only the French, German, Danish, Italian and Dutch texts are authentic) Official Journal L 042 , 13/02/1982 P. 0021 - 0022*****COMMISSION DECISION of 15 January 1982 amending Decision 80/1238/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in the United States of America (Only the Danish, Dutch, French, German and Italian texts are authentic) (82/93/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of harmful organisms of plants or plant products (1), as last amended by Directive 81/7/EEC (2), and in particular Article 14 (3) thereof, Having regard to the request made by the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands, Whereas, under the provisions of Directive 77/93/EEC, oak wood with bark attached, originating in North America, may in principle not be introduced into the Community, because of the risk of Ceratocystis fagacearum (oak wilt) being introduced; Whereas, however, Article 14 (3) of the abovementioned Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas, in the requesting Member States, there is a need to import oak wood with bark attached, because of the technical requirements of veneer production; Whereas, in respect of the United States of America, the Commission has established that, on the basis of the information available at present, there is no risk of spreading Ceratocystis fagacearum, provided that certain special technical conditions are satisfied; Whereas, under Commission Decision 80/1238/EEC (3), the Commission has already granted such a derogation for a second period expiring on 31 October 1981; Whereas recently collected information is not sufficiently complete for detailed conclusions to be drawn; Whereas the requesting Member States should therefore be authorized to provide for derogations in respect of oak wood originating in the United States of America for a further period under those special technical conditions, although the list of authorized ports of unloading should now be adapted in view of developments in their equipment and of requirements; This authorization will be extended in the light of the conclusions to be drawn from the abovementioned information; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 80/1238/EEC is hereby amended as follows: 1. In Article 1 (2) (d), the list of ports of unloading is supplemented as follows: '- AArhus, - Salerno,' and the reference '- Venezia' is deleted. 2. In Article 3, '31 October 1981' is replaced by '31 October 1982'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 15 January 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 14, 16. 1. 1981, p. 23. (3) OJ No L 374, 31. 12. 1980, p. 17.